Citation Nr: 1545255	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit on appeal.

In August 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board is aware that the Veteran has been treated for various psychiatric disorders, including PTSD, anxiety, and major depression.  The Board finds, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

The Veteran was discharged from military service due trouble adapting to military life and inadequate personality.  He was described as having a "character and behavior disorder," which was diagnosed as "inadequate personality, manifested by difficulty in job and interpersonal adjustment, symptoms of anxiety, lack of mature commitment to goal or purpose.  LOD, No, EPTS."  In June 1974, he was hospitalized overnight for an acute psychotic reaction to alcohol.  During service, he was also treated for excessive alcohol consumption and was punished for misconduct.  

During a December 2008 VA general medical examination, the Veteran was noted to have short-term memory loss with a history of depression and anxiety disorder.  VA treatment records show a diagnosis of PTSD, major depression, and polysubstance (cocaine, alcohol, amphetamines) dependence, in early remission.  He has reported a history of military sexual trauma as well as pre-service sexual trauma and physical abuse.  

To date, the Veteran has not been afforded a VA psychiatric examination to determine whether he has a current acquired psychiatric disorder that was incurred in or aggravated by his military service, to include alleged sexual assaults therein.  As such, she should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD due to military sexual trauma.  

During his hearing, the Veteran reported receiving VA treatment at the Decatur VA Medical Center (VAMC) and Rome VA outpatient clinic.  The most recent VA treatment records associated with the claims file are dated in July 2011.  As such, the AOJ should attempt to obtain and update all VA treatment records from both the Decatur VAMC and Rome VA clinic.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from 2011 to present-including treatment records identified at the Decatur VAMC and Rome VA outpatient clinic-with the electronic claims file.  

2.  Then, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology any acquired psychiatric disorders (under DSM-V criteria), to include PTSD, depression, and anxiety.  Any indicated tests and studies should be conducted.

The examiner should clearly report diagnoses for PTSD and/or any other current acquired psychiatric disorders and address any conflicting medical evidence of record.  The examiner should then respond to the following:

(a)  Is there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from an acquired psychiatric disorder, to include PTSD, before entering service? 

(b)  If so, is there clear and unmistakable evidence that the Veteran's preexisting PTSD was not aggravated by his active service?

(c)  If a disability is not shown prior to service, is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service.

Please note that the Veteran's claimed in-service stressor includes an alleged sexual assault.  The examiner is requested to particularly respond to the Veteran's reports of in-service sexual assault(s), confirm the details of such (including the gender of the assailants and whether they were servicemembers, where the assault occurred, and if the Veteran was the victim of more than one in-service assault), and to determine the likelihood that in-service sexual assault(s) occurred.

Additionally, the examiner is asked to consider the Veteran's in-service treatment records showing pre-service sexual and physical assault.  The examiner is also requested to consider the Veteran's in-service punishments and eventual discharge from service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to provide a clear rationale for any opinions expressed.  

3.  Perform any development deemed necessary.  

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




